The United States Court of Appeals for the Third Circuit having certified to the Supreme Court the following questions of law pursuant to Rule 2:12A-3:
1) Does a life insurance policy that is procured with the intent to benefit persons without an insurable interest in the life of the insured violate the public policy of New Jersey, and if so, is that policy void ab initio?
2) If such a policy is void ab initio, is a later purchaser of the policy, who was not involved in the illegal conduct, entitled to a refund of any premium payments that they made on the policy?
And the Court having determined to accept the questions as certified;
**582It is ORDERED that appellant shall file an original and eight copies and serve a brief addressing the certified questions within thirty days after the filing date of this Order, respondent shall file and serve a like number of copies of its brief within twenty-one days after the filing of appellant's brief, and appellant shall file and serve a reply brief, if any, within seven days after the filing of respondent's brief. The Clerk of the Court shall thereafter set the matter for oral argument in due course; and it is further
ORDERED that the Court grants the State of New Jersey, Department of Banking and Insurance leave to file a brief and argue as amicus curiae in this pending appeal. The Department's amicus curiae brief shall be served and filed within seventy-five days after the filing date of this Order, and the parties shall file and serve briefs in response within thirty days thereafter.